442 F.2d 1346
Fed. Sec. L. Rep.  P 93,112Morton GLOBUS et al., Plaintiffs,v.LAW RESEARCH SERVICE, INC. and Ellias C. Hoppenfeld,Defendants-Appellants.BLAIR & CO., Granbery, Marache, Incorporated,Defendant-appellee and Third-Party Plaintiff,v.Paul WIENER, Third-Party Defendant.
No. 861, Docket 35645.
United States Court of Appeals, Second Circuit.
Argued June 14, 1971.Decided June 14, 1971.

Alfred S. Julien, New York City (Julien, Glaser & Blitz, New York City), for defendants-appellants Law Research Service, Inc. and Ellias C. Hoppenfeld.
Milton Black, New York City (Thomas R. Esposito, Mudge, Rose, Guthrie & Alexander, New York City, of counsel), for defendant-appellee.
Before MOORE and KAUFMAN, Circuit Judges, and TIMBERS, District judge.1
PER CURIAM:


1
We affirmed in open court Judge Marvin E. Frankel's award to Blair & Co., Granbery, Marache, Inc.  (Blair) of contribution in the amount of one-third each from Law Research Service, Inc.  (LRS) and Ellias C. Hoppenfeld (Hoppenfeld), Blair's co-defendants in an earlier stage of these proceedings.


2
In Globus v. Law Research Service,


3
In Globus v. Law Research Service, Inc., 418 F.2d 1276 (1969), we affirmed a judgment entered against Blair, LRS, and Hoppenfeld for their joint and several liability pursuant to 17(a) of the Securities Act of 1933, 15 U.S.C. 77q(a) and 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. 78j(b) for failing to disclose material facts in connection with a public offering of the stock of LRS.  287 F.Supp. 188 (D.C.1968).  Blair subsequently satisfied the judgment and by a motion in the district court sought to compel LRS and Hoppenfeld to pay their pro-rata shares of the judgment.


4
Judge Frankel awarded contribution.  We agree with both his result and reasoning and affirm the judgment on the basis of his opinion, reported at 318 F.Supp. 955 (1970).



1
 Chief Judge of the District of Connecticut, sitting by designation